DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Risk determination unit, authentication process request unit, context information reception unit in claims 1-12,
Authentication apparatus, client apparatus, authentication unit, authentication apparatus position acquisition unit, apparatus position transmission unit, client apparatus position acquisition unit, client position transmission in claims 14-19,
Authentication apparatus, authentication unit, authentication apparatus position acquisition unit, apparatus position transmission unit, client apparatus, client apparatus position acquisition unit, client position transmission in claims 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Objections
Claim 11 and 12 are objected to because of the following informalities:  the claims recite that apparatus is “capable of” receiving and/or being paired which makes it unclear as to whether the devices are actually performing the function. It is recommended to remove the “capable of” language and affirmatively recite the apparatus are doing these functions.  Appropriate correction is required.
Claim 20 is objected to because of the following informality: the claim is a method claim but is drawn to claiming the system components. It is recommended to the applicant to rephrase the limitations such that the claims recite action steps performed by the components, for example: “authenticating via an authentication apparatus a user, determining a risk of a settlement process by a client apparatus…” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-10, 13-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golan et al (US 2005/0097320)-Applicant’s IDS in view of Kinagi (US 2018/0006821).
Regarding claim 1 and 13, Golan et al discloses an information processing method and apparatus comprising: 
a risk determination unit that determines, in a settlement process, a risk regarding the settlement process based on factors between an authentication apparatus that has authenticated a user and a client apparatus for the user to execute the settlement process [0028, 0031-0033];
Please note that in this example different authentication factors can attribute to risk score.
However, Golan et al does not expressly disclose but Kinagi discloses that the risk is dependent upon the position between the authenticated user and client apparatus [0018, 0073, 0084, 0087, 0033];
Please note that in this example the location and proximity information of the device can be taken into consideration when determining risk. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Golan et al by utilizing position information for risk scoring, for the purpose of using location to determine if a risk is involved in a transaction, based upon the beneficial teachings provided by Kinagi, see for example [0087].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited 
Regarding claim 2, Golan et al and Kinagi disclose all the limitations of claim 1. However, Golan et al does not expressly disclose but Kinagi discloses that the risk determination unit sets, as a risk score, a score regarding the risk of the settlement process and compares the set risk score and a predetermined threshold to determine the risk [0085, 0087, 0033].
The reason to combine is the same as disclosed in point (18). 
Regarding claim 3, Golan et al and Kinagi disclose all the limitations of claim 1. Golan et al further discloses an authentication process request unit that transmits an authentication process request for requesting an authentication process to the client apparatus in a case where the risk determination unit determines that the risk score is higher than the predetermined threshold, wherein 128SP370797 the risk determination unit determines the risk regarding the settlement process based on an authentication result from the client apparatus in response to the authentication process request[0031-0033].
Regarding claim 4, Golan et al and Kinagi disclose all the limitations of claim 1. Golan et al further discloses a context information reception unit that receives, as context information, the authentication result of the user and authentication apparatus information, which is information of the authentication apparatus, that are transmitted from the authentication apparatus, wherein the risk determination unit reduces the risk score by a predetermined amount when the context information reception unit receives the context information [0060];
However, Golan et al does not expressly disclose but Kinagi
Please note that in this example the system can decide based on the user’s history a time to collect information or push off authentication to a later point in time. 
The reason to combine is the same as disclosed in point (18). 
Regarding claim 5, Golan et al and Kinagi disclose all the limitations of claim 1. However, Golan et al does not expressly disclose but Kinagi discloses the risk determination unit increases the risk score by a predetermined value at a predetermined time interval [0084, 0029]
Please note that in this example the system can decide based on the user’s history a time to collect information or push off authentication to a later point in time. 
The reason to combine is the same as disclosed in point (18). 
Regarding claim 6, Golan et al and Kinagi disclose all the limitations of claim 1. However, Golan et al does not expressly disclose but Kinagi discloses the authentication apparatus (mobile device) is worn by the user, and the context information reception unit receives the context information when the user wears the authentication apparatus [0021, 0055, 0053]
The reason to combine is the same as disclosed in point (18). 
Regarding claim 8, Golan et al and Kinagi disclose all the limitations of claim 1. Golan et al further discloses the context information reception unit requests the authentication apparatus for the context information and receives the context information when there is a sign that the risk score will exceed the predetermined threshold although the risk score is lower than the predetermined threshold or when the risk score exceeds the predetermined threshold [0058-0060].
Regarding claim 9, Golan et al and Kinagi disclose all the limitations of claim 1. However, Golan et al does not expressly disclose but Kinagi discloses the risk determination unit 
The reason to combine is the same as disclosed in point (18). 
Regarding claim 10, Golan et al and Kinagi disclose all the limitations of claim 1. However, Golan et al does not expressly disclose but Kinagi discloses the risk determination unit determines the risk regarding the settlement process based on whether or not the positional relationship between the authentication apparatus and the client apparatus indicates equal to or shorter than a predetermined distance [0018, 0073, 0084, 0033, 0087]
The reason to combine is the same as disclosed in point (18). 
Regarding claim 14 and 20, Golan et al disclose a client system and method comprising: 
an authentication apparatus that authenticates a user and a client apparatus that applies a settlement process of the user to an information processing apparatus that determines a risk regarding the settlement process, the authentication apparatus including an authentication unit that authenticates the user [0028, 0031-0033];
Please note that in this example different authentication factors can attribute to risk score.
However, Golan et al does not expressly disclose but Kinagi discloses an authentication apparatus position information acquisition unit that acquires position information of the authentication apparatus as authentication apparatus position information, and an authentication apparatus position information transmission unit that transmits an authentication result of the authentication unit and the authentication apparatus position 
Please note that in this example the location and proximity information of the device can be taken into consideration when determining risk. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Golan et al by utilizing position information for risk scoring, for the purpose of using location to determine if a risk is involved in a transaction, based upon the beneficial teachings provided by Kinagi, see for example [0087].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claim 16, Golan et al and Kinagi disclose all the limitations of claim 1. However, Golan et al does not expressly disclose but Kinagi discloses the authentication apparatus (mobile device) is worn by the user, and the authentication apparatus position information transmission unit transmits the context information to the information processing apparatus when the user wears the authentication apparatus [0021, 0055, 0053]
The reason to combine is the same as disclosed in point (37). 
Regarding claim 18, Golan et al and Kinagi disclose all the limitations of claim 1. Golan et al further discloses a transmission unit transmits the context information to the information processing apparatus in a case where there is a request for the context information from the information processing apparatus [0031-0033].
However, Golan et al does not expressly disclose but Kinagi discloses that the context information is based on position [0018, 0073, 0084, 0087, 0033];
Please note that in this example the location and proximity information of the device can be taken into consideration when determining risk. 
The reason to combine is the same as disclosed in point (37). 
Regarding claim 19, Golan et al and Kinagi disclose all the limitations of claim 1. Golan et al further discloses an authentication information transmission unit that transmits authentication information of the user to the information processing apparatus in a case where the authentication information of the user is requested based on a determination result of the risk regarding the settlement process of the information processing apparatus [0031-0033].
Claim 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golan et al (US 2005/0097320)-Applicant’s IDS in view of Kinagi (US 2018/0006821) and in further view of Okabayashi (US 2015/0181368)-Applicant’s IDS. 
Regarding claims 7 and 17, Golan et al and Kinagi disclose all the limitations of claim 1 and 14. Golan et al and Kinagi do not expressly disclose but Okabayashi disclose the context information reception unit receives information indicating removal of the authentication apparatus when the authentication apparatus is removed by the user, and the risk determination unit sets the risk score to a value larger than the predetermined threshold when 
Please note that in this example the system is notified if the device is removed and the authentication is invalidated (i.e., a risk that is too high as an adversary may have the device). 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Golan et al and Kinagi by utilizing position information for risk scoring, for the purpose of using location to determine if a risk is involved in a transaction, based upon the beneficial teachings provided by Okabayashi, see for example [0035].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Golan et al (US 2005/0097320)-Applicant’s IDS in view of Kinagi (US 2018/0006821) and in further view of KDDI Corp (JP 2017-134689)-Applicant’s IDS. 
Regarding claims 11 and 12, Golan et al and Kinagi disclose all the limitations of claim 1 and 14. Golan et al and Kinagi do not expressly disclose but KDDI Corp disclose wherein the risk determination unit determines the risk regarding the settlement process based on whether or not the positional relationship between the authentication apparatus and the client apparatus indicates similarity larger than a predetermined level in relation to SSIDs of access points that are capable of being received by both the authentication apparatus and the client apparatus and in relation to reception strengths of the authentication apparatus and the client apparatus and the risk determination unit determines the risk regarding the settlement process based on whether or not the positional relationship between the authentication apparatus and the client apparatus indicates that the authentication apparatus and the client apparatus are capable of being paired by Bluetooth [0034, 0057-0059]
Please note that in this example the system is determines if the device is within short range to access risk.  
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Golan et al and Kinagi by utilizing position information for risk scoring, for the purpose of using location to determine if a risk is involved in a transaction, based upon the beneficial teachings provided by KDDI Corp, see for example [0034].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Economy et al (US 10,044,847): discloses an apparatus and system for minimizing the risk that a cognitively impaired individual will wander or elope, and for locating the individual in case he or she nonetheless successfully wanders or elopes. The system employs a wearable appliance which the cognitively impaired individual should not be able to remove easily. The system also employs a smartphone having an application for use by a care giver. A website and cloud server are employed for communication of data from the wearable appliance to the smartphone and from the smartphone to the website. In an optional embodiment, the smartphone can initiate notifications to other smartphones held by other individuals who can assist in the search.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948.  The examiner can normally be reached on Monday-Thursday 7am-4pm(EST) and Friday 7am-11am(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/Primary Examiner, Art Unit 2436